            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

PATSY NEWTON,                                 )
                                              )
                          Plaintiff,          )
                                              )
vs.                                           )     Case No. CIV-18-208-SLP
                                              )
NANCY A. BERRYHILL, Acting                    )
Commissioner of the Social Security           )
Administration,                               )
                                              )
                          Defendant.          )

                                       ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Gary M. Purcell entered November 16, 2018 [Doc. No. 27]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety and the decision of the Commissioner is AFFIRMED.

      IT IS SO ORDERED this 7th day of December, 2018.
